On the first appeal of this case the failure to exhaust administrative remedies was not raised as an assignment of error by the city. For this reason I would be inclined to say there was a waiver. However, failure to exhaust administrative remedies deprives the common pleas court of jurisdiction and since lack of jurisdiction can be raised at any time, I reluctantly concur.
                                Appendix
Defendants raise the following two assignments of error:
"I. The Common Pleas Court erred in granting summary judgment where there was no evidence that McNea had been properly appointed to the position of Secretary of Police in conformity with the Cleveland City Charter.
"II. The Common Pleas Court also erred in accepting McNea's estoppel argument because that doctrine only applies to oral at-will employment agreements and has no application where an employee failed to exhaust remedies available to him." *Page 130